DETAILED ACTION
	This is in response to the amendment filed on December 23rd 2020.  The supplemental amendment filed on 1/11/21 has been entered and is also considered herein.

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 12/23/20, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 1-5 has been withdrawn. 

Applicant’s arguments, see pg. 9-13, filed 12/23/20, with respect to the rejection(s) of claim(s) 1-10 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of George at al. US 9,294,526 B2.

Claim Objections
Claim 19 is objected to because of the following informalities:  the term “the respective priorities” has no antecedent basis.  For examiner, examiner interprets the claim to read “the relative priorities”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Punj et al. US 2005/0237931 A1 in view of George at al. US 9,294,526 B2.

Regarding claim 1, Punj discloses a method of prioritizing in a communication network a plurality of media streams associated with a communication session between a first device and a second device (media streams have associated priority – see paragraphs 42, 366; streams are between nodes – abstract, Fig. 1), the method comprising:
a control entity referred to as a secondary control entity (bandwidth manager – Fig. 22 item 16) generating or obtaining from a session control message received by the secondary control entity relative priority information indicating … a relative priority of said media stream within the communication session relative to the other media streams of said plurality of media streams (receive session control message – Fig. 11; based on this message, the bandwidth manager at least “generates” bandwidth information for a session; the amount of bandwidth allocated to a session indicates relative priority among streams – see paragraphs 364-366 which explicitly disclose “audio streams get higher priority than LR video” – this at least teaches relative priority between two media streams; audio > LR video); and
said secondary control entity (bandwidth manager when implemented as a B2BUA is a concatenation of a UAC and UAS – see paragraph 69 and Fig. 22) inserting said relative priority information into a resource control message for sending to a media entity (the generated control message contains bandwidth/relative priority information inserted by the bandwidth manager, this message is sent to a media device – see Figs. 12, 20 and paragraphs 369-372; this message is considered a “resource control message” under the BRI because it contains 

	Punj does not explicitly disclose indicating relative priority information for each media stream of the plurality of media streams.  In a similar field of endeavor, George discloses an adaptive streaming system having a priority indication for “each stream” that indicates the priority of the stream “relative to other streams” (see abstract, col. 2 ln. 40-50, col. 3 ln. 35-37, Fig. 1 and claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Punj with the relative priority information taught by George for the purpose of managing a plurality of media streams.  George teaches that by coordinating streams using relative priority, a streaming system can provide playback that aligns with a user’s priorities and provide a better user experience (see col. 1 ln. 47-51).

	Regarding claims 2 and 7, Punj discloses modifying the relative priority information prior to inserting the relative priority information in said resource control message (modify bandwidth, then add to message – Fig. 17).

Regarding claims 3 and 8, Punj discloses the method according to claim 1, wherein said relative priority information is an attribute of a description of said stream contained in a session 

Regarding claims 4 and 9, Punj discloses the method according to claim 1, wherein said plurality of media streams are respectively associated with stream descriptions for said communication session (plurality of media streams – paragraph 1; session description – paragraph 119), said stream descriptions being ordered in a session description protocol (SDP) offer or answer associated with the session control message (SDP - paragraphs 102, 119 and Figs. 1, 7), and said relative priority information is an ordered list of values contained in a header of said session control message (headers has values – paragraphs 92-94, including bandwidth/relative priority information – paragraph 102, Fig. 7), in which the order corresponds to the order of said stream descriptions in said SDP offer or answer, said values indicating a relative priority for each of the media streams within said communication session according to the order of said list (bandwidth value indicates relative priority of stream – paragraphs 181 and 206).

Regarding claim 5, Punj discloses wherein said session control message is a session initiation protocol (SIP) message (bandwidth manager uses SIP – paragraph 64 and 74-77).

Regarding claim 6, it is a system claim that corresponds to the method of claim 1; therefore it is rejected for similar reasons (Punj teaches the bandwidth manager has means for 

Regarding claim 10, it is a system claim that corresponds to the method of claim 1; therefore it is rejected for similar reasons.

Regarding claim 15, Punj discloses a primary control entity, distinct from the secondary control entity, inserting said relative priority information in said session control message (message already contains bandwidth / priority information – Fig. 11; this is why the bandwidth manager / secondary control entity “receives” the session control message as required in claim 1; message is received from other devices – see Figs. 1-2 which can be “primary control entities”).

Regarding claim 16, Punj discloses primary control entity generating said relative priority information prior to inserting the relative priority information in said session control message (create offer message with bandwidth information – Fig. 11, paragraphs 165-166, 177).

Regarding claim 17, Punj discloses said control entity obtaining said relative priority information from a session control message sent by said first device (this is covered by claim 1, devices send messages having bandwidth information which corresponds to relative priority, these messages are received by the bandwidth manager / control entity – see rejection of claim 1).  Punj does not explicitly disclose the “primary control entity” obtains the relative priority 

Regarding claim 18, Punj discloses the primary control entity modifying said obtained relative priority information before inserting the relative priority information in said session control message (bandwidth manager modifies the priority information – paragraphs 84-85, 102; as explained above, when implemented as a pair of “agents”, the bandwidth manager has two logical parts, a “primary” and “secondary” – see Fig. 2; therefore, Punj teaches a primary control entity, distinct from the secondary control entity, modifying the priority information as required by the claim).

Regarding claim 19, Punj discloses said media entity of the communication network determining the respective priorities of the media streams of the plurality of media streams within the communication session based on the relative priority information (determine “respective” priorities based on relative priority information – paragraphs 364-366) and making use of the respective priorities during the communication session (implement bandwidth based on priorities – paragraph 7, Fig. 17).


	Regarding claim 20, Punj discloses the resource control message is a message to control resources in a media plane (control message contains bandwidth/relative priority information inserted by the bandwidth manager, this message is sent to a media device – see Figs. 12, 20 and paragraphs 369-372; this message contains information which controls bandwidth which is a resource), and the secondary control entity sends the resource control message to the media entity of the communication network which is configured to process the transportation of data relating to the communication session in the media plane based on the resource control message (transport media streams over network – Fig. 22; since this network transports media, it is a “media plane”).

	Regarding claim 21, Punj discloses the session control message and resource control message have different protocols (use SIP and SDP  – paragraphs 75-76, Figs. 7, 9; also see paragraphs 529-530).

	Regarding claim 22, Punj discloses the resource control message is a message for reserving media flows (bandwidth manager uses SDP message having bandwidth information to allocate / “reserve” bandwidth for media stream – see paragraph 211, Fig. 17).

.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Punj and George view of Aberg et al. US 2011/0268128 A1.

	Regarding claim 14, it is another system claim that partially corresponds to the method of claim 1; the corresponding sections are rejected for the same reasons.
	Punj also discloses the additional features of processing transportation data of a stream marked with high priority in the resource control message with precedence over other streams of the communication session that are marked with lower priority (implement multi-level priority and pre-emption – paragraphs 181, 206, this means a low priority call may be dropped in favor of a high priority call; also see paragraph 432 which teaches that priority may be based on user).
	This concept is also taught by George which adjusts resources based on the relative priority of the media streams (Figs. 3-4).

	The combination of Punj and George does not explicitly disclose extracting relative priority information from an H.248 resource control message.  But this is taught by Aberg as a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Prabhu et al. US 2014/0244798 A1 discloses a bandwidth allocation system for streaming media that considers the “relative priority of each stream” (paragraph 32).
Ress et al. US 7,587,031 B1 discloses using SDP for media stream including priority field in the header (Figs. 2-4, col. 8 ln. 34-42). 
Israel et al. US 2003/0002477 A1 discloses selecting an audio stream from a plurality of streams by examining priority information in a control header (paragraph 12), priority information distinguishes “the relative priority” (paragraph 155).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975